DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Verrilli (US 2017/0286308) and Ovsiannikov (US 2020/0336273, provisionals filed April/May 2019, different assignee).
1. A method comprising: 
establishing, by circuitry, a plurality of slices to access a memory having an access size of a data word, a first slice of the plurality of slices configured to access a first side of the data word in memory, the first side having a size less than that of the data word; (Verrilli teaches: “The size of each of the memory granules 402(0)-402(X) represents the memory read/write granularity of the system memory 206 (i.e., a smallest amount of data that may be read from the system memory 206 in a memory read operation or written to the system memory 206 in a memory write operation). . . . For example, in some exemplary memory architectures, each of the memory granules 402(0)-402(X) may comprise 64 bytes of data. Compressed data may be stored in blocks 404(0)-404(E), 406(0)-406(E), and 408(0)-408(E) within the memory granules 402(0)-402(X). Each of the blocks 404(0)-404(E), 406(0)-406(E), and 408(0)-408(E) has a size that is smaller than the memory read/write granularity of the system memory 206.” Verrilli paragraph 0032.  “Due to the memory read/write granularity of the system memory 206, a subsequent read of the compressed data for a particular one of the sub-lines 426(0)-426(X), 428(0)-428(X) may also return data for the other sub-lines 426(0)-426(X), 428(0)-428(X) within the same LLC line 424(0)-424(Y).” Verrilli paragraph 0037.)
accessing, by the circuitry, a mask identifying byte positions within the data word having non-zero values, (“Together, the offset values 434(0)-434(W), 436(0)-436(W) and the length values 438(0)-438(W), 440(0)-440(W) may be used by the CMC 204 to determine which and how many of the blocks 404(0)-404(E), 406(0)-406(E), 408(0)-408(E) to access for a memory operation on the compressed data for the sub-line 426(0)-426(X), 428(0)-428(X) in the system memory 206. In some aspects, one or more of the length values 438(0)-438(W), 440(0)-440(W) may represent an encoding indicating that a corresponding sub-line 426(0)-426(X), 428(0)-428(X) contains a specified pattern. As a non-limiting example, a length value 438(0)-438(W), 440(0)-440(W) having the value zero (0) may indicate that the corresponding sub-line 426(0)-426(X), 428(0)-428(X) contains all zeroes (0), and thus the CMC 204 may avoid an unnecessary read or write to memory.” Verrilli paragraph 0038.  Note that by implication a length with a non-zero value indicates non-zero values.) wherein each bit of the mask indicates whether a byte of the data word corresponds to a non-zero byte value or a zero byte value; (The previously cited art does not state that each bit in the mask corresponds to one non-zero (or one zero) byte value.
Ovsiannikov teaches: “The zero bit mask generator 604 may be coupled to each of the 16 lanes of the bit streams Lane0[7:0]-Lane15[7:0]. The zero bit mask generator 604 generates a bit mask for each lane that indicates the position of a zero value in, for example, a 16-byte group of a corresponding bit stream. That is, the zero bit mask generator 604 generates a bit mask 613 for each 16-byte group in each lane Lane0[7:0]-Lane15[7:0]. One bit in the bit mask corresponds to one byte in the 16-lanes-by-16-bytes data block, thus making the bit mask itself 256 bits long. . . . A mask packer 605 receives the bit-mask data 613 and may concatenate the bit-mask data and for storage. The mask packer 605 also splits the concatenated bit-mask data into 16-byte words for storage as DATA_WR_MASK[127:0] in order to match the input width of the memory 620. The bit-mask data 613 may be held in a FIFO queue within the mask packer 605.” Ovsiannokov paragraph 0117.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Ovsiannikov as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the use of one bit per byte of zeros functionally compresses the data by replacing one byte of zeros with a single bit at a fine granularity (so the replacement is more likely to occur)).  The prior art contained a known technique that is applicable to the base device (method, or product) (the use of a 1 bit mask per byte of data as a form of compression is applicable to the base device which also compresses data by identifying lengths of zeros). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (one of ordinary skill in the art would have recognized that associating a mask bit per byte of zeros as a way of saving bandwidth/storage would have resulted in an improved system). See MPEP § 2143(I)(D).)
modifying, by the circuitry, the data word to have non-zero byte values stored starting at an end of the first side, and any zero byte values stored in a remainder of the data word; (“The CMC 204 may apply one or more allocation rules when generating an offset value, such as the offset value 434(0), for compressed data (i.e., when determining where compressed data should be stored within the memory line region of memory in the system memory 206 corresponding to the LLC line 424(0) that was compressed). By applying allocation rules, the CMC 204 may maximize the possibility of pre-fetching multiple sub-lines 426(0)-426(X), 428(0)-428(X) with one (1) or more memory read operations.” Verrilli paragraph 0041.  “In some aspects, the one or more allocation rules may include preventing compressed data from straddling memory sub-line regions of the system memory 206 corresponding to more than one sub-line. For example, in FIG. 5, two (2) adjacent memory sub-line regions 500(0) and 500(1) of the system memory 206, each of which is the same size as the sub-lines 426(0)-426(X), 428(0)-428(X) of the LLC 412, may be used to store compressed data 502. However, the compressed data 502 as shown in FIG. 5 is positioned such that it straddles the memory sub-line regions 500(0), 500(1), and would require reading both of the memory sub-line regions 500(0), 500(1) to retrieve the compressed data 502. Accordingly, as indicated by element 504, the positioning of the compressed data 502 would violate the allocation rule regarding straddling.” Verrilli paragraph 0042. “As seen in FIG. 5, memory sub-line regions 506(0) and 506(1) store compressed data 508. The compressed data 508 in this example is aligned with the start of the memory sub-line region 506(0). In contrast, memory sub-line regions 510(0) and 510(1) store compressed data 512, which is not aligned with either the start or the end of the memory sub-line region 510(0). Thus, as indicated by element 514, the positioning of the compressed data 512 would violate the allocation rule regarding alignment.” Verrilli paragraph 0043.)
determining, by the circuitry, whether a number of non-zero byte values starting at the end of the first side is less than or equal to a first access size of the first slice; and writing, by the circuitry responsive to the determination, the modified data word to the memory via at least the first slice. (“For example, odd-length blocks of compressed data should be placed together within a memory sub-line region if possible in order to increase the chances of being able to pre-fetch data. In FIG. 5, for example, memory sub-line regions 516(0) and 516(1) store compressed data 518 and 520. The compressed data 518 and 520 are both stored within the memory sub-line region 516(0), thus allowing both to be read with a single memory read operation. In contrast, in memory sub-line regions 522(0) and 522(1), the compressed data 518 and 520 are not grouped. As a result, an opportunity for pre-fetching may be missed. Accordingly, as indicated by element 524, the positioning of the compressed data 518 and 520 within the memory sub-line regions 522(0) and 522(1) would violate the allocation rule regarding grouping.” Verrilli paragraph 0044.  Note that grouping compressed data 518 and 520 is only possible where the blocks are less than or equal than the sub-line (slice).)
2. The method of claim 1, further comprising 
generating the mask as one of a one-byte mask or a two-byte mask.  (“The CMC also comprises a means for storing, for each sub-line of the plurality of sub-lines of the eviction LLC line containing modified data, the compressed data in one or more blocks of a system memory based on the updated offset value and the updated length value for the sub-line.” Verrilli paragraph 0014.  “Together, the offset values 434(0)-434(W), 436(0)-436(W) and the length values 438(0)-438(W), 440(0)-440(W) may be used by the CMC 204 to determine which and how many of the blocks 404(0)-404(E), 406(0)-406(E), 408(0)-408(E) to access for a memory operation on the compressed data for the sub-line 426(0)-426(X), 428(0)-428(X) in the system memory 206.”  Verrilli paragraph 0038.)
3. The method of claim 1, further comprising 
determining, by the circuitry, the number of non-zero byte values of the first side is less than or equal to the first access size of the first slice. (See Verilli figure 5 and accompanying description.)
4. The method of claim 3, further comprising 
writing, by the circuitry, the first side of the modified data word only via the first slice.  (See Verilli figure 5 and accompanying description.)
5. The method of claim 1, further comprising 
determining, by the circuitry, the number of non-zero byte values starting at the end of the first side is greater than the first access size of the first slice.  (“In some aspects, the one or more allocation rules may be used to pre-generate an allocation table (not shown) that indicates where an updated compressed data block for a sub-line, such as the sub-line 426(0), can be optimally stored in the system memory 206 with compressed data for another existing sub-line such as the subline 426(X) with a given data position and size.” Verrilli paragraph 0041.  “According to some aspects, the one or more allocation rules may include grouping compressed data for a plurality of sub-lines. For example, odd-length blocks of compressed data should be placed together within a memory sub-line region if possible in order to increase the chances of being able to pre-fetch data. In FIG. 5, for example, memory sub-line regions 516(0) and 516(1) store compressed data 518 and 520. The compressed data 518 and 520 are both stored within the memory sub-line region 516(0), thus allowing both to be read with a single memory read operation. In contrast, in memory sub-line regions 522(0) and 522(1), the compressed data 518 and 520 are not grouped. As a result, an opportunity for pre-fetching may be missed. Accordingly, as indicated by element 524, the positioning of the compressed data 518 and 520 within the memory sub-line regions 522(0) and 522(1) would violate the allocation rule regarding grouping.” Verrilli paragraph 0044.  (Note that storing only “if possible” implies determining whether or not storing is possible.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  MPEP § 2144.01.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.” MPEP § 2112.)
6. The method of claim 5, further comprising 
writing, by the circuitry, the bytes of the first side of the modified data word via the first slice and remainder non-zero bytes via a second slice.  (“In some aspects, the one or more allocation rules may be used to pre-generate an allocation table (not shown) that indicates where an updated compressed data block for a sub-line, such as the sub-line 426(0), can be optimally stored in the system memory 206 with compressed data for another existing sub-line such as the subline 426(X) with a given data position and size.” Verrilli paragraph 0041.  “According to some aspects, the one or more allocation rules may include grouping compressed data for a plurality of sub-lines. For example, odd-length blocks of compressed data should be placed together within a memory sub-line region if possible in order to increase the chances of being able to pre-fetch data. In FIG. 5, for example, memory sub-line regions 516(0) and 516(1) store compressed data 518 and 520. The compressed data 518 and 520 are both stored within the memory sub-line region 516(0), thus allowing both to be read with a single memory read operation. In contrast, in memory sub-line regions 522(0) and 522(1), the compressed data 518 and 520 are not grouped. As a result, an opportunity for pre-fetching may be missed. Accordingly, as indicated by element 524, the positioning of the compressed data 518 and 520 within the memory sub-line regions 522(0) and 522(1) would violate the allocation rule regarding grouping.” Verrilli paragraph 0044.  (Note that storing in the same sub-line only “if possible” implies storing in more than one sub-line when storing in one line is not possible.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  MPEP § 2144.01. “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.” MPEP § 2112.)
7. The method of claim 1, wherein 
one of the first access size of the first slice or a second access size of a second slice of the plurality of slices is selected to provide a predetermined reduction in power usage of the circuitry in accessing the memory. (The language “selected to provide . . .” does not require any steps to be performed or limit to a particular structure.  “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.” MPEP § 2103.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP § 2111.04.  Note also that the primary reference teaches that compressing data as taught in the reference leads to a reduction in power usage: “In some aspects, the number of memory channels may be reduced while achieving similar latency results compared to a greater number of memory channels if such compression was not performed by the CMC 204, which may result in reduced system level power consumption.”  Verrilli paragraph 0030. See also Verrilli paragraph 0031.)
8. The method of claim 1, further comprising 
determining, by the circuitry, the number of non-zero byte values of the modified data word based on the mask.  (“A master table stores information indicating how the compressed data for an LLC line is stored in system memory by storing an offset value and a length value for each sub-line within each LLC line.” Verrilli Abstract. “The CMC is additionally configured to, for each sub-line of the plurality of sub-lines of the eviction LLC line containing modified data, compress data from the sub-line. The CMC is further configured to generate an updated offset value and an updated length value for the sub-line based on the compressed data from the sub-line. The CMC is also configured to store the compressed data for the sub-line in one or more blocks of the system memory based on the updated offset value and the updated length value for the sub-line.” Verrilli paragraph 0010.)
9. A method comprising: 
establishing, by circuitry, a plurality of slices to access a memory having an access size of a data word, a first slice of the plurality of slices configured to access a first side of the data word in the memory, the first side having a size less than that of the data word; accessing, by the circuitry, a mask identifying positions within the data word having non- zero values, wherein each bit of the mask indicates whether a byte of the data word corresponds to a non-zero byte value or a zero byte value; (See rejection of claim 1.) determining, by the circuitry, from the mask a number of non-zero byte values of the data word is less than or equal to a first access size of the first slice; reading, by the circuitry responsive to the determination, a packed representation of the data word stored in memory via the first slice, the packed representation comprising the non-zero byte values stored starting at an end of the first side of the data word and any zero byte values stored in a remainder of the data word; (See Verrilli figure 5.  “According to some aspects, the one or more allocation rules may include grouping compressed data for a plurality of sub-lines. For example, odd-length blocks of compressed data should be placed together within a memory sub-line region if possible in order to increase the chances of being able to pre-fetch data. In FIG. 5, for example, memory sub-line regions 516(0) and 516(1) store compressed data 518 and 520.”  Verrilli paragraph 0044.  “According to some aspects, the one or more allocation rules may include grouping compressed data for a plurality of sub-lines. For example, odd-length blocks of compressed data should be placed together within a memory sub-line region if possible in order to increase the chances of being able to pre-fetch data. In FIG. 5, for example, memory sub-line regions 516(0) and 516(1) store compressed data 518 and 520.” Verrilli paragraph 0045.) and providing, by the circuitry from the packed representation, the data word having the non-zero byte values and the zero byte values at the positions indicated by the mask.  (“In some aspects, if the CMC 204 determines at decision block 602 that the memory address 416 corresponds to a valid sub-line 426(0) (i.e., a cache hit on the LLC 412), the CMC 204 returns data from the valid sub-line 426(0) to the system cache 110 (block 604).” Verrilli paragraph 0046.)
10. The method of claim 9, wherein 
the mask identifies the position of non-zero byte values on a one-byte basis or a two-byte basis.  (See rejection of claim 2.)
11. The method of claim 9, further comprising 
determining, by the circuitry, the number of non-zero byte values of the data word is less than or equal to the first access size of the first slice. (See rejection of claim 3.)
12. The method of claim 11, further comprising 
reading, by the circuitry, the packed representation of the data word via only the first slice.  (See rejection of claim 9.)
13. The method of claim 9, further comprising 
determining, by the circuitry, the number of non-zero byte values of the data word is greater than the first access size of the first slice.  (See rejection of claim 5.)
14. The method of claim 13, further comprising 
reading, by the circuitry, a first side of the data word via the first slice and any remainder non-zero bytes via a second slice of the plurality of slices. (The recited “reading” is addressed in the rejection of claim 9.  Accessing via a first and second slice is addressed in the rejection of claim 6.  Note that the primary reference is to a repeating process used to store a plurality of slices containing data.)
15. The method of claim 1, wherein
one of the first access size of the first slice or a second access size of a second slice of the plurality of slices is selected to provide a predetermined reduction in power usage of the circuitry in reading from the memory.  (See rejection of claim 7.)
16. A device comprising: 
memory having an access size of a data word; and circuitry configured to: establish a plurality of slices to access the memory, a first slice of the plurality of slices configured to access a left side of a data word in the memory; access a mask identifying byte positions within the data word having non-zero values wherein each bit of the mask indicates whether a byte of the data word corresponds to a non-zero byte value or a zero byte value; modify the data word to have non-zero byte values stored starting at an end of a first side of the data word and any zero byte values stored in a remainder of the data word; determine a number of non-zero byte values of the left most bytes of the modified data word is less than or equal to a first access size of the first slice; and write, responsive to the determination, the modified data word to the memory via at least the first slice. (See rejection of claim 1.)
17. The device of claim 16, wherein 
the circuitry is configured to read, a packed representation of the data word stored in memory via at least the first slice, wherein the packed representation comprises the non-zero byte values stored in the first side of the data word and any zero byte values stored in a remaining bytes of the data word. (“In some aspects, if the CMC 204 determines at decision block 602 that the memory address 416 corresponds to a valid sub-line 426(0) (i.e., a cache hit on the LLC 412), the CMC 204 returns data from the valid sub-line 426(0) to the system cache 110 (block 604).” Verrilli paragraph 0046.  See Verrilli figure 5.) 
18. The device of claim 17, wherein 
the circuitry is configured to create the data word to have the non-zero byte values and the zero byte values stored in the positions indicated by the mask.  (“As a non-limiting example, a length value 438(0)-438(W), 440(0)-440(W) having the value zero (0) may indicate that the corresponding sub-line 426(0)-426(X), 428(0)-428(X) contains all zeroes (0), and thus the CMC 204 may avoid an unnecessary read or write to memory.” paragraph 0040.  See also Verrilli figure 5.)
19. The device of claim 16, wherein 
the circuitry is further configured to read the first side of the data word via the first slice and any remaining non-zero bytes via a second slice of the plurality of slices.  (See rejection of claim 14.)
20. The device of claim 16, wherein 
one of the first access size of the first slice or a second access size of a second slice of the plurality of slices is selected to provide a predetermined reduction in power usage of the circuitry in reading from the memory.  (See rejection of claim 15.)




Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Applicant states that the previously cited art fails to teach that each bit indicates whether a byte of data corresponds to a non-zero or a zero byte value.  During search, art was found teaching this limitation. See rejection above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
Data broadcast system to aid a broadcaster to transmit and receive digital information over existing audio/video broadband broadcast medium
US 20050038904 A1
"Starts at 0, ends when content flag indicates EOP. (wraps from 15 to 0 as required) 4 Content Flag 1 hamming perfect byte, bitmask indicating bit 0-full/filled packet* (padding added?) bit-1-last JetStream packet chunk bit 2," paragraph 0037.






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139